PER CURIAM.
Ordered, that whereas, it appears from the suggestion of the counsel for the appellees made in open court, and accompanied with a verified petition and affidavits, that the appellees conceive that they will have just cause for application for leave to file a hill of review and to proceed with such bill, this court reserves to *35the appellees liberty to file such application, and proceed thereon and on such bill of review in the circuit court as the circuit court may determine ; and this order shall form a part of the mandate in this canse, which shall issue forthwith.